


Exhibit 10.42

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption
Agreement”) is dated as of September 30th, 2004 by and between SSL Americas,
Inc., a New Jersey corporation (“Assignor”), and Silipos, Inc., a Delaware
corporation (“Assignee”).  Capitalized terms not defined herein shall have the
meanings given to them in the Agreement (as defined herein).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is a party to that certain Patent License Agreement by and
between Applied Elastomerics, Inc. and Assignor, dated November 30, 2001, and as
amended November 30, 2001 (the “License Agreement”); and

 

WHEREAS, in connection with that certain Stock Purchase Agreement dated
September 22, 2004 (the “Agreement”), Assignee has agreed to assume, effective
as of the Closing, and from and after the Closing Date, Assignee shall be
responsible for all of the obligations and duties of Assignor arising from and
in connection with the terms of the License Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound hereby, do hereby agree as follows:

 

1.             Assignment.  Pursuant to, and in connection with, the Agreement,
Assignor hereby assigns, transfers and sets over to Assignee, all of Assignor’s
rights, title and interest in, to and under the License Agreement.

 

2.             Assumption.  Pursuant to, and in connection with, the Agreement,
Assignee hereby assumes all of the obligations and duties of Assignor arising
from and after the date hereof under the terms and conditions of the License
Agreement; provided, that Assignee expressly does not assume and is not
responsible for any breach, act or omission of Assignor under, or any liability
or obligation arising under, the License Agreement prior to the date hereof.

 

3.             Ratification.  All other terms and conditions of the License
Agreement shall remain in full force and effect.

 

4.             Successors and Assigns.  This Assignment and Assumption Agreement
shall be binding upon and shall inure to the benefit of all the successors and
assigns, respectively, of Assignor, and Assignee.

 

5.             Governing Law.  This Assignment and Assumption Agreement shall be
governed by the laws of the State of Delaware without regard to conflict of law
provisions of any jurisdiction.

 

--------------------------------------------------------------------------------


 

6.             Counterparts.  This Assignment and Assumption Agreement may be
executed in one or more counterparts, each of which when executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same instrument, notwithstanding that the parties hereto are not
signatories to the same counterpart.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals the day
and year first above written.

 

 

ASSIGNOR:

 

 

 

 

 

SSL AMERICAS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robert Kaiser

 

Name:

 

Robert Kaiser

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

SILIPOS, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Robert Kaiser

 

By:

 

 

 

Name:

 

 Robert Kaiser

 

Title:

 

 Vice President

 

--------------------------------------------------------------------------------
